Citation Nr: 1504197	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  11-10 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for erectile dysfunction, secondary to service-connected hypertension and/or heart disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from October 1961 to October 1963 and October 1964 to December 1982.  This case comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in in St. Petersburg, Florida

In November 2014, the Veteran presented testimony in a travel board hearing before the undersigned.  A copy of the transcript has been associated with the claims folder. 

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The most probative medical evidence of record indicates that the Veteran's erectile dysfunction is proximately due to medications taken for his service-connected heart disability. 


CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is granting entitlement to service connection for the claimed disability, which represents a complete grant of the benefit sought on appeal; thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2014).  Service connection may also be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2014).  Additional disability resulting from the aggravation of a non service-connected condition by a service-connected condition is also compensable.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Pursuant to an October 2014 letter from the Veteran's VA treating medical practitioner, there is a current diagnosis of erectile dysfunction.  Service connection has been in effect for a heart disability since 2007 and for hypertension since 1983.  Therefore, the only remaining issue is whether the Veteran's erectile dysfunction is caused or aggravated by his hypertension and/or heart disability.  In an October 2009 VA examination report, the examiner made the following conclusions:  there was no erectile dysfunction; the erectile dysfunction was psychological; erectile dysfunction is less like as not due to hypertension or medication taken therefor; and that as there was no evaluation or treatment for erectile dysfunction in the record, the issue could not be resolved without resorting to mere speculation.  These conclusions are internally inconsistent and there is not sufficient explanation; accordingly, the opinion is of little probative value.  An October 2014 letter from the Veteran's treating VA medical practitioner noted that the erectile dysfunction was associated with cardiovascular disease and a side effect of medications.  It was noted that the Veteran took medication for his heart disability.  The Board finds that this statement significantly probative as it was based upon current medical information and provided an explanation.   Based on the evidence and affording the Veteran all benefit of the doubt, the Board finds that the Veteran's erectile dysfunction is related to his service-connected heart disability.    


ORDER

Service connection for erectile dysfunction, to include as secondary to service-connected heart disability, is granted. 




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


